Citation Nr: 1549608	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Propriety of the apportionment of the Veteran's VA pension benefits.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972 and from August 1972 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) special apportionment decision of May 2013, which granted, in the amount of $300, the Veteran's estranged spouse's request for apportionment of the Veteran's monthly pension benefits.

This matter was previously before the Board in February 2014, when another Veterans Law Judge remanded the matter for the issuance of a Statement of the Case (SOC), in accordance with Manlicon v. West, 12 Vet. App. 238 (1998).  The matter has been reassigned to the undersigned for the purpose of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and his estranged spouse have been separated since at least January 1, 2012.

2.  The Veteran's estranged spouse receives a monthly apportionment of $300.

3.  Throughout the period on appeal, the amount of the monthly apportionment to the Veteran's estranged spouse is less than the additional monthly amount the Veteran receives in VA pension benefits based on claiming his estranged spouse as a dependent.


CONCLUSION OF LAW

The apportionment of the Veteran's VA pension benefits in the amount of $300 per month is proper.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013); the Veterans Claims Assistance Act of 2000 does not apply.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The Board finds that the applicable contested claims procedures were followed in this case as the agency of original jurisdiction (AOJ) provided the Veteran with notice of his procedural and appellate rights along with the decision, as well as in the July 2015 SOC.  The Veteran's spouse also received notice of procedural and appellate rights in her May 2013 apportionment decision and July 2015 SOC.

Significantly, neither the Veteran nor the appellant has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant or the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

The Veteran and his estranged spouse have been separated since at least January 1, 2012.  (See, e.g., August 2013 correspondence from the Veteran).  The May 2013 RO decision granted the Veteran's spouse a (general) apportionment in the amount of $300, effective June 1, 2012.  

Prior June 1, 2012, the Veteran was receiving $2019 a month, reflecting the maximum monthly pension allowable for a Veteran with one dependent (his spouse) and in receipt of an additional aid and attendance allowance.  Notably, the amount the Veteran received included an additional $315 per month due to his dependent.  These amounts have been updated annually to $2054 monthly (additional $322 for one dependent) in December 2012, $2085 monthly (additional $327 for one dependent) in December 2013, and $2120 monthly (additional $332 for one dependent) in December 2014.   See VA Compensation Rate Tables.

Notably, the Veteran does not contest the propriety of an apportionment in general.  That is, he has not asserted that he lives with his estranged spouse, nor has he asserted that he is providing for her support.  Rather, he asserts that, due to financial hardship, he cannot afford an apportionment from his monthly pension funds.  (See, e.g., July 2015 correspondence.)  However, the Board notes that the amount granted to the Veteran's spouse as an apportionment is less than the additional monthly benefit he receives from VA for her support, the apportionment cannot cause hardship.  See Hall v. Brown, 5 Vet. App. 294, 295 (1993).  Thus, the Board finds that the apportionment was not improper.  

The Board acknowledges the Veteran's argument that he was told by a VA employee that his estranged spouse's apportionment would not come from his monthly pension award.  (See, e.g., July 2013 correspondence.)  To the extent that the Veteran may be asserting a theory of relief couched in equity, the Board simply states that it is bound by the law in such matters and is without authority to grant benefits (to include providing additional monthly benefit in the amount of the granted apportionment) on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the apportionment granted to the estranged spouse is less than the additional amount the Veteran receives based on one dependent (his estranged spouse), the appeal in this matter must be denied.


ORDER

The appeal seeking to discontinue apportionment of the Veteran's VA pension benefits is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


